Third District Court of Appeal
                              State of Florida

                     Opinion filed November 10, 2021.
      Not final until disposition of timely filed motion for rehearing.

                           ________________

                            No. 3D21-1519
                       Lower Tribunal No. F91-500
                          ________________


                            Alphonso Lee,
                                Petitioner,

                                    vs.

                        The State of Florida,
                               Respondent.



    A Case of Original Jurisdiction – Habeas Corpus.

    Alphonso Lee, in proper person.

      Ashley Moody, Attorney General, and Kseniya Smychkouskaya,
Assistant Attorney General, for respondent.


Before MILLER, GORDO, and BOKOR, JJ.

    PER CURIAM.
      Denied. See Zuluaga v. State, Dep’t of Corr., 32 So. 3d 674, 676–77

(Fla. 1st DCA 2010) (“Habeas corpus is not a vehicle for obtaining additional

appeals of issues which were raised or should have been raised on direct

appeal, or which could have been, should have been, or were raised in post-

conviction proceedings.”); Schoenwetter v. State, 46 So. 3d 535, 562 (Fla.

2010) (quoting Mills v. Dugger, 559 So. 2d 578, 579 (Fla. 1990)) (“Habeas

corpus is not to be used for additional appeals of issues that could have

been, should have been, or were raised on appeal or in other postconviction

motions.”); Johnson v. State, 967 So. 2d 306, 307 (Fla. 3d DCA 2007)

(“[B]ecause the claims [appellant] raises in this appeal have been previously

litigated by [appellant] and have been adversely decided by both the trial

court and this court, we find that they are procedurally barred.”).




                                       2